Citation Nr: 1438080	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether there is new and material evidence to reopen a claim of service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to March 1959.  This matter is before the Board of Veterans' Appeals (Board) from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the Veteran was scheduled for a Board videoconference hearing, but failed to appear.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In July 2014, the Veteran's representative suggested that there may be outstanding records pertinent to the Veteran's claim.  Specifically, the representative indicated that service personnel records are not associated with the record.  In addition, the representative requested that relevant deck logs be searched for evidence of the claimed traumatic event involving a broken cable alleged to have injured the Veteran and at least two other service members.  As such are constructively of record and may contain pertinent information regarding whether this claim should be reopened, the Board finds that the duty to assist requires that VA complete this development.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of the Veteran's service personnel records.  In addition, take all appropriate development to search deck logs from the USS Pictor for evidence of the claimed traumatic event involving a broken cable alleged to have injured the Veteran and at least two other service members.  All efforts in this regard should be documented for the record.

2.  Arrange for any further development deemed indicated by the development ordered above and evidence obtained pursuant to this directed development.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.






							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



